Name: Commission Regulation (EEC) No 294/92 of 6 February 1992 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 27 and 31 January 1992 in regard to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2. 92 Official Journal of the European Communities No L 31 /29 COMMISSION REGULATION (EEC) No 294/92 of 6 February 1992 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 27 and 31 January 1992 in regard to Spain protective measure, in view of the number of requests, for the products concerned, to issue licences up to a percen ­ tage of the quantities applied for the butter and to suspend all further issuing of licences for the product in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 608/86 (') laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and from Portugal, as last amended by Regulation (EEC) No 63/92 (2), fixes the indi ­ cative ceilings for milk sector products for 1992 and splits these up into monthly ceilings ; Whereas applications in Portugal for STM licences for butter lodged between 27 and 31 January 1992 relate to quantities higher than the ceiling set for the first quarter ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the initiative ceiling will be attained or exceeded ; whereas to this it is necessary, as an interim HAS ADOPTED THIS REGULATION : Article 1 1 . Applications in Portugal for STM licences as referred to in Regulation (EEC) No 606/86 from 27 to 31 January 1992 for butter falling within CN code ex 0405 are hereby accepted up to a percentage of 67,71 % . 2. The issuing of STM licences is hereby provisionally suspended for the abovementioned product for the appli ­ cations lodged from 1 February 1992. Article 2 This Regulation shall enter into force on 7 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1992. For the Commission ' Ray MAC SHARRY Member of the Commission { (') OJ No L 58, 1 . 3 . 1986, p. 28 . 0 OJ No L 6, 11 . 1 . 1992, p. 24.